Exhibit 10.1

 

CONTINGENT VALUE RIGHTS AGREEMENT

 

By and between

 

SHIRE PLC

 

and

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC

 

as Rights Agent

 

Dated as of [·], 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

Article I

 

 

 

 

 

Definitions

 

 

 

 

 

 

 

1.1

 

Definitions

 

2

1.2

 

Additional Definitions

 

4

1.3

 

Other Definitional Provisions

 

5

 

 

 

Article II

 

 

 

 

 

Contingent Value Rights

 

 

 

 

 

 

 

2.1

 

CVRs

 

5

2.2

 

Nontransferable

 

6

2.3

 

No Certificate; Registration; Registration of Transfer; Change of Address

 

6

2.4

 

Payment Procedures

 

7

2.5

 

No Voting, Dividends or Interest; No Equity or Ownership Interest in Parent
Holdco

 

9

2.6

 

Enforcement of Rights of Holders

 

9

 

 

 

Article III

 

 

 

 

 

The Rights Agent

 

 

 

 

 

3.1

 

Certain Duties and Responsibilities

 

9

3.2

 

Certain Rights of the Rights Agent

 

9

3.3

 

Resignation and Removal; Appointment of Successor

 

11

3.4

 

Acceptance of Appointment by Successor

 

11

 

 

 

 

 

Article IV

 

 

 

 

 

Covenants

 

 

 

 

 

4.1

 

List of Holders

 

12

4.2

 

Payment of Milestone Payment

 

12

4.3

 

Assignment Transactions

 

12

4.4

 

Diligent Efforts

 

12

 

i

--------------------------------------------------------------------------------


 

Article V

 

 

 

 

 

Amendments

 

 

 

 

 

5.1

 

Amendments without Consent of Holders

 

13

5.2

 

Amendments with Consent of Holders

 

14

5.3

 

Execution of Amendments

 

14

5.4

 

Effect of Amendments

 

14

 

 

 

 

 

Article VI

 

 

 

 

 

Miscellaneous and General

 

 

 

 

 

6.1

 

Termination

 

14

6.2

 

Notices to the Rights Agent and Parent Holdco

 

15

6.3

 

Notice to Holders

 

16

6.4

 

Counterparts

 

16

6.5

 

Governing Law; Jurisdiction; WAIVER OF JURY TRIAL

 

16

6.6

 

Other Remedies

 

18

6.7

 

Entire Agreement

 

18

6.8

 

Third-Party Beneficiaries; Action by Acting Holders

 

18

6.9

 

Severability

 

18

6.10

 

Assignment

 

19

6.11

 

Benefits of Agreement

 

19

6.12

 

Legal Holidays

 

19

6.13

 

Interpretation; Construction

 

19

 

ii

--------------------------------------------------------------------------------


 

CONTINGENT VALUE RIGHTS AGREEMENT

 

CONTINGENT VALUE RIGHTS AGREEMENT, dated as of [·], 2015 (this “Agreement”), by
and between Shire plc, a company incorporated in Jersey (“Parent Holdco”), and
American Stock Transfer & Trust Company, LLC, a New York limited liability trust
company, as rights agent (the “Rights Agent”), in favor of each person who from
time to time holds one or more contingent value rights (the “CVRs”) to receive
cash payments in the amounts and subject to the terms and conditions set forth
herein.

 

RECITALS

 

WHEREAS, this Agreement is entered into pursuant to the Agreement and Plan of
Merger, dated November 2, 2015 (the “Merger Agreement”), by and among Dyax
Corp., a Delaware corporation (the “Company”), Shire Pharmaceuticals
International, a company incorporated in Ireland (“Parent”), Parquet
Courts, Inc., a Delaware corporation wholly owned by Parent (“Merger Sub”), and
Parent Holdco, pursuant to which Merger Sub will merge with and into the Company
with the Company surviving (the “Merger”), on the terms and subject to the
conditions set forth therein;

 

WHEREAS, pursuant to the Merger Agreement, Parent Holdco has agreed to provide
to the holders of shares of common stock, par value $0.01 per share of the
Company (the “Shares”), holders of restricted stock units denominated in Shares
(“RSU Holders”) and holders of stock options to purchase Shares (“Option
Holders”) the right to receive the Milestone Payment (as defined below) during
the Milestone Period (as defined below); and

 

WHEREAS, pursuant to this Agreement, the potential amount payable per CVR is
$4.00 in cash, without interest.

 

NOW, THEREFORE, in consideration of the foregoing and the consummation of the
transactions referred to above, Parent Holdco and the Rights Agent agree, for
the equal and proportionate benefit of all Holders (as hereinafter defined), as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

Definitions

 

1.1                               Definitions.  Capitalized terms used in this
Agreement and not otherwise defined shall have the meanings assigned to them in
the Merger Agreement.  For purposes of this Agreement, the following terms shall
have the following meanings:

 

(a)                                 “Acting Holders” means, at the time of
determination, Holders of at least thirty-five percent (35%) of the outstanding
CVRs as set forth in the CVR Register.

 

“Assignment Transaction” means any transaction (including a sale of assets,
spin-off, split-off or licensing transaction), other than a Change in Control,
pursuant to which rights in and to the Product are sold, licensed, assigned or
transferred to or acquired by any Person other than by Parent Holdco or any of
Parent Holdco’s Subsidiaries.  For purposes of clarification, an “Assignment
Transaction” shall not apply to sales of the Product made by Parent Holdco or
its Affiliates or ordinary course licensing arrangements between Parent Holdco
and its Affiliates, on the one hand, and third party licensees, distributors and
contract manufacturers on the other hand, entered into in the ordinary course of
business for purposes of developing, manufacturing, distributing and selling the
Product.

 

“Board of Directors” means the board of directors of Parent Holdco or any other
body performing similar functions, or any duly authorized committee of that
board.

 

“Board Resolution” means a copy of a resolution of the Board of Directors that
has been certified in writing by the chairman of the Board of Directors, the
chief executive officer, chief financial officer, executive vice president,
company secretary or a deputy company secretary of Parent Holdco to have been
duly adopted by the Board of Directors and to be in full force and effect on the
date of such certification, which has been delivered to the Rights Agent.

 

“Business Day” means any day other than a Saturday or Sunday or a day on which
commercial banks are authorized or required by Law or executive order to be
closed in New York City.

 

“Change in Control” means (a) a merger or consolidation involving Parent Holdco
in which Parent Holdco is not the surviving entity, (b) any transaction
involving Parent Holdco in which Parent Holdco is the surviving entity but in
which the stockholders of Parent Holdco immediately prior to such transaction
own less than fifty percent (50%) of Parent Holdco’s voting power immediately
after the transaction or (c) any other transaction pursuant to which rights in
and to the Product are transferred to or acquired by any Person, by operation of
law, other than by Parent Holdco or any of Parent Holdco’s Subsidiaries.

 

2

--------------------------------------------------------------------------------


 

“Diligent Efforts” means, with respect to the Product, using such efforts and
resources normally used by Persons of comparable size within the pharmaceutical
industry for the development and seeking of regulatory approval for a
pharmaceutical product having similar market potential as the Product at a
similar stage of its development or product life, taking into account all
relevant factors, including issues of market exclusivity (including patent
coverage, regulatory and other exclusivity), product profile, including
efficacy, safety, tolerability, methods of administration and convenience,
product labeling (including anticipated product labeling), other product
candidates, the competitiveness of alternative products in the marketplace or
under development (other than any such product owned or controlled by Parent
Holdco or any Affiliate or that Parent Holdco or any Affiliate is discovering,
researching, developing, manufacturing or commercializing along with one or more
collaborators), the launch or sales of a generic or biosimilar product, the
regulatory structure involved, the regulatory environment and the expected
profitability of the applicable product (including development costs, pricing
and reimbursement, cost of goods and all other costs associated with the
applicable product), and relevant technical, commercial, financial, legal,
scientific and medical factors. For the avoidance of doubt, Section 4.4 shall
apply to Parent Holdco and its successors and assigns.

 

“Holder” means a Person in whose name a CVR is registered in the CVR Register at
the applicable time.

 

“Majority Holders” means, at the time of determination, Holders of at least a
majority of the outstanding CVRs.

 

“Milestone” will be deemed to occur upon Parent Holdco’s or its Affiliates’ (or
their respective successors or assigns) receipt of approval by the FDA of a
biologic license application which approval grants Parent Holdco or its
Affiliates (or their respective successors or assigns) the right to market and
sell the Product in the United States in accordance with applicable Law for the
prevention of attacks of type 1 and type 2 hereditary angioedema in patients
with type 1 or type 2 hereditary angioedema, as evidenced by the publication of
such approval by the FDA; provided that such approval (a) does not require the
inclusion of a “boxed warning” (as defined in 21 CFR §201.57(c)(1)) in the
product labeling, (b) does not require the implementation of a risk evaluation
and mitigation strategy with elements to assure safe use required by the FDA
under the authority granted to it in 28 U.S.C. § 355-1 other than one whose
elements are limited to the distribution of educational materials and (c) is not
granted by the FDA under subpart E of the Federal Drug and Cosmetic Act (21 CFR
§ 601); provided, further, for the avoidance of doubt, such approval may contain
(x) a voluntary commitment to conduct a post-approval study or clinical trial or
(y) a post-approval study or clinical trial required pursuant to 21 USC §355(o).

 

“Milestone Payment” means $4.00 per CVR.

 

3

--------------------------------------------------------------------------------


 

“Milestone Payment Date” means the date that is selected by Parent Holdco not
more than ten (10) Business Days following the date of the achievement of the
Milestone.

 

“Milestone Period” means the period commencing as of the date of this Agreement
and ending 11:59 p.m., Eastern time, on December 31, 2019.

 

“Officer’s Certificate” means a certificate signed by the chief executive
officer, chief financial officer, an executive vice president, in each case of
Parent Holdco, in his or her capacity as such an officer, and delivered to the
Rights Agent or any other person authorized to act on behalf of Parent Holdco.

 

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
Parent Holdco or its Subsidiaries.

 

“Party” shall mean the Rights Agent, Parent Holdco and/or the Holder(s), as
applicable.

 

“Permitted Transfer” means a transfer of CVRs (a) upon death of a Holder by will
or intestacy; (b)  by instrument to an inter vivos or testamentary trust in
which the CVRs are to be passed to beneficiaries upon the death of the trustee,
(c) pursuant to a court order; (d) by operation of law (including by
consolidation or merger) or without consideration in connection with the
dissolution, liquidation or termination of any corporation, limited liability
company, partnership or other entity; or (e) in the case of CVRs payable to a
nominee, from a nominee to a beneficial owner (and, if applicable, through an
intermediary) or from such nominee to another nominee for the same beneficial
owner, in each case to the extent allowable by The Depository Trust Company.

 

“Product” means the compound known as DX-2930, having the heavy chain and light
chain as set forth in Appendix A.

 

“Rights Agent” means the Rights Agent named in the first paragraph of this
Agreement, until a successor Rights Agent becomes such pursuant to the
applicable provisions of this Agreement, and thereafter “Rights Agent” shall
mean such successor Rights Agent.

 

1.2                               Additional Definitions.  For purposes of this
Agreement, each of the following terms shall have the meaning specified in the
Section set forth opposite to such term:

 

Term

 

Section

Acquiror

 

4.3(a)(i)

Aggregate Milestone Payment

 

2.4(a)

Agreement

 

Preamble

Company

 

Recitals

 

4

--------------------------------------------------------------------------------


 

CVR

 

Preamble

CVR Register

 

2.3(b)

Equity Awards Schedule

 

2.3(b)

Merger

 

Recitals

Merger Agreement

 

Recitals

Merger Sub

 

Recitals

Milestone Achievement Certificate

 

2.4(a)

Option Holders

 

Recitals

Parent

 

Recitals

Parent Holdco

 

Preamble

RSU Holders

 

Recitals

Shares

 

Recitals

 

1.3                               Other Definitional Provisions.  Unless the
context expressly otherwise requires:

 

(a)                                 the words “hereof,” “hereto,” “herein,” and
“hereunder,” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement;

 

(b)                                 the terms defined in the singular have a
comparable meaning when used in the plural, and vice versa;

 

(c)                                  the terms “Dollars” and “$” mean United
States Dollars;

 

(d)                                 references herein to a specific Article,
Section, or Annex shall refer, respectively, to Articles and Sections of, and
Annexes to, this Agreement;

 

(e)                                  wherever the word “include,” “includes,” or
“including” is used in this Agreement, it shall be deemed to be followed by the
words “without limitation”;

 

(f)                                   the term “or” will not be deemed to be
exclusive;

 

(g)                                  references herein to any gender include the
other gender; and

 

(h)                                 any Law defined or referred to herein will
refer to such Law as amended and the rules and regulations promulgated
thereunder.

 

ARTICLE II

 

Contingent Value Rights

 

2.1                               CVRs.  The CVRs represent the rights of
Holders to receive contingent cash payments pursuant to this Agreement.  The
initial Holders shall be the (i) holders of Shares other than Excluded Shares
immediately prior to the Effective Time and (ii) holders of Company Options and
Company RSUs immediately prior to the

 

5

--------------------------------------------------------------------------------


 

Effective Time whose Company Options and Company RSUs are converted into the
right to receive the Per Share Merger Consideration pursuant to Article IV of
the Merger Agreement.

 

2.2                               Nontransferable.  The CVRs may not be sold,
assigned, transferred, pledged, encumbered or in any other manner transferred or
disposed of, in whole or in part, other than through a Permitted Transfer.  Any
attempted transfer, in whole or in part, that is not a Permitted Transfer, will
be void ab initio and of no effect.

 

2.3                               No Certificate; Registration; Registration of
Transfer; Change of Address.

 

(a)                                 The CVRs shall not be evidenced by a
certificate or other instrument.

 

(b)                                 The Rights Agent shall keep a register (the
“CVR Register”) for the purpose of registering CVRs and transfers of CVRs as
herein provided.  The CVRs shall, in the case of the holders of Shares
immediately prior to the Effective Time, other than the Excluded Shares, be
registered in the names and addresses of the holder as set forth in the form
Parent Holdco furnishes or causes to be furnished to the Rights Agent pursuant
to Section 4.1, and in a denomination equal to the number of Shares converted
into the right to receive the Per Share Merger Consideration.  The CVR Register
will initially show one position for Cede & Co representing all Shares held by
DTC on behalf of street holders held by such holders as of immediately prior to
the Effective Time.  In the case of RSU Holders and Option Holders, the CVRs
shall be registered in the names and addresses of such RSU Holder or Option
Holder, as applicable, and in a denomination equal to the number of Shares
subject to the outstanding restricted stock units held by such RSU Holder
immediately prior to the Effective Time or the number of Shares underlying the
outstanding stock options held by such Option Holder immediately prior to the
Effective Time, as applicable, and, in each case, as set forth in a schedule
delivered by the Company to Parent Holdco (the “Equity Awards Schedule”).  The
Rights Agent hereby acknowledges the restrictions on transfer contained in
Section 2.2 and agrees not to register a transfer which does not comply with
Section 2.2.

 

(c)                                  Subject to the restrictions on
transferability set forth in Section 2.2, every request made to transfer a CVR
must be in writing and accompanied by a written instrument of transfer and other
requested documentation in form reasonably satisfactory to the Rights Agent
pursuant to its customary policies and guidelines, duly executed by the Holder
thereof, the Holder’s attorney duly authorized in writing, the Holder’s personal
representative or the Holder’s survivor, and setting forth in reasonable detail
the circumstances relating to the transfer.  Upon receipt of such written
notice, the Rights Agent shall, subject to its reasonable determination that the
transfer instrument is in proper form and the transfer otherwise complies with
the other terms and conditions of this Agreement (including the provisions of
Section 2.2), register the transfer of the CVRs in the CVR Register.  Any
transfer of CVRs will be without charge (other than the cost of any Tax) to the
applicable Holder.  The Rights Agent shall have no duty or

 

6

--------------------------------------------------------------------------------


 

obligation to take any action under any section of this Agreement that requires
the payment by a Holder of a CVR of applicable Taxes or charges unless and until
the Rights Agent is satisfied that all such Taxes or charges have been paid. 
All duly transferred CVRs registered in the CVR Register shall be the valid
obligations of Parent Holdco and shall entitle the transferee to the same
benefits and rights under this Agreement as those held immediately prior to the
transfer by the transferor.  No transfer of a CVR shall be valid until
registered in the CVR Register.

 

(d)                                 A Holder may make a written request to the
Rights Agent to change such Holder’s address of record in the CVR Register.  The
written request must be duly executed by the Holder.  Upon receipt of such
written notice, the Rights Agent shall, subject to its reasonable determination
that the written notice is in proper form, promptly record the change of address
in the CVR Register.

 

2.4                               Payment Procedures.

 

(a)                                 If the Milestone occurs at any time prior to
the expiration of the Milestone Period, then, on or prior to the Milestone
Payment Date, Parent Holdco will deliver or cause to be delivered to the Rights
Agent (i) a certificate (the “Milestone Achievement Certificate”) certifying the
date of the satisfaction of the Milestone and that the Holders are entitled to
receive the Milestone Payment and (ii) a wire transfer of immediately available
funds to an account designated by the Rights Agent, in the aggregate amount
equal to the number of CVRs (as reflected in the CVR Register) then outstanding
multiplied by the amount of the Milestone Payment (the “Aggregate Milestone
Payment”). After receipt of the wire transfer described in the foregoing
sentence, the Rights Agent will promptly (and in any event, within five
(5) Business Days) pay (x) by one lump sum wire payment to DTC for any Holder
who is a former street name holder of Shares and (y) for all other Holders, by
check mailed, first-class postage prepaid, to the address of each Holder set
forth in the CVR Register or by other method of delivery as specified by the
applicable Holder in writing to the Rights Agent (such amount in (x) and
(y) together, an amount in cash equal to Aggregate Milestone Payment). The
Rights Agent shall hold the Aggregate Milestone Payment in a non-interest
bearing account until such payment is made in accordance with the foregoing
sentence.  Notwithstanding the foregoing, in no event shall Parent Holdco be
required to pay the Milestone Payment more than once and Parent Holdco shall not
be required to pay the Milestone Payment if the Milestone occurs after the
expiration of the Milestone Period.

 

(b)                                 Parent Holdco or the Rights Agent shall be
entitled to deduct or withhold from the Milestone Payment, if payable, such
amounts as may be required to be deducted or withheld with respect to the
Milestone Payment or CVR under the Code, and the rules and regulations
thereunder, or any other applicable provision of state, local or foreign Law
relating to Taxes, as may be reasonably determined by Parent Holdco or the
Rights Agent.  Prior to making any such Tax withholdings or causing any such Tax
withholdings to be made with respect to any Holder, the Rights Agent shall, to
the extent practicable, provide notice to the Holder of such potential
withholding and, if applicable,

 

7

--------------------------------------------------------------------------------


 

a reasonable opportunity for the Holder to provide any necessary Tax forms in
order to reduce or eliminate such withholding amounts.  To the extent such
amounts are so deducted or withheld, such amounts shall be treated for all
purposes under this Agreement as having been paid to the person to whom such
amounts would otherwise have been paid, and prior to the fifteenth (15th) day of
February in the year following any payment of such Taxes by Parent Holdco or the
Rights Agent, the Rights Agent shall deliver to the person to whom such amounts
would otherwise have been paid the original Form 1099 or other reasonably
acceptable evidence of such withholding.

 

(c)                                  Any portion of any Milestone Payment that
remains undistributed to the Holders six (6) months after the date of the
Milestone Achievement Certificate shall be delivered by the Rights Agent to
Parent Holdco, upon demand, and any Holder shall thereafter look only to Parent
Holdco for payment of such Milestone Payment, without interest, but such Holder
shall have no greater rights against Parent Holdco than those accorded to
general unsecured creditors of Parent Holdco under applicable Law.

 

(d)                                 Neither Parent Holdco nor the Rights Agent
shall be liable to any person in respect of any Milestone Payment delivered to a
public official in compliance with any applicable state, federal or other
abandoned property, escheat or similar Law.  If, despite Parent Holdco’s and/or
the Rights Agent’s reasonable best efforts to deliver a Milestone Payment to the
applicable Holder, such Milestone Payment has not been paid prior to the date on
which such Milestone Payment would otherwise escheat to or become the property
of any Governmental Entity, any such Milestone Payment shall, to the extent
permitted by applicable Law, immediately prior to such time become the property
of Parent Holdco, free and clear of all claims or interest of any person
previously entitled thereto.  In addition to and not in limitation of any other
indemnity obligation herein, Parent Holdco agrees to indemnify and hold harmless
the Rights Agent with respect to any liability, penalty, cost or expense the
Rights Agent may incur or be subject to in connection with transferring such
property to Parent Holdco.

 

(e)                                  Except to the extent any portion of any
Milestone Payment is required to be treated as imputed interest pursuant to
applicable Law, the Parties agree to treat the CVRs and the Milestone Payment
received with respect to the Shares pursuant to the Merger Agreement for all
U.S. federal and applicable state and local income Tax purposes as additional
consideration for the Shares and none of the Parties will take any position to
the contrary on any U.S. federal and applicable state and local income Tax
Return or for other U.S. federal and applicable state and local income Tax
purposes except as required by applicable Law.

 

(f)                                   The Parties agree, to the extent
consistent with applicable law, to treat the payments from the CVRs received
with respect to the Company RSUs and Company Options for all U.S. federal and
applicable state and local income Tax purposes as compensation payments (and not
to treat the CVR as a payment itself).

 

8

--------------------------------------------------------------------------------


 

2.5                               No Voting, Dividends or Interest; No Equity or
Ownership Interest in Parent Holdco.

 

(a)                                 The CVRs shall not have any voting or
dividend rights, and interest shall not accrue on any amounts payable on the
CVRs to any Holder.

 

The CVRs shall not represent any equity or ownership interest in Parent Holdco
or in any constituent company to the Merger or any of their respective
Affiliates.

 

2.6                               Enforcement of Rights of Holders  Any actions
seeking the enforcement of the rights of Holders hereunder may be brought either
by the Rights Agent or the Acting Holders.

 

ARTICLE III

 

The Rights Agent

 

3.1                               Certain Duties and Responsibilities.  The
Rights Agent shall not have any liability for any actions taken, suffered or
omitted to be taken in connection with this Agreement, except to the extent of
its gross negligence, bad faith or willful or intentional misconduct.

 

3.2                               Certain Rights of the Rights Agent.  The
Rights Agent undertakes to perform such duties and only such duties as are
specifically set forth in this Agreement, and no implied covenants or
obligations shall be read into this Agreement against the Rights Agent.  In
addition:

 

(a)                                 the Rights Agent may rely and shall be
protected and held harmless by Parent Holdco in acting or refraining from acting
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order or other paper or document believed
by it in good faith to be genuine and to have been signed or presented by the
proper Party or Parties;

 

(b)                                 whenever the Rights Agent shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Rights Agent may rely upon an Officer’s
Certificate, which certificate shall be full authorization and protection to the
Rights Agent, and the Rights Agent shall, in the absence of bad faith on its
part, incur no liability and be held harmless by Parent Holdco for or in respect
of any action taken, suffered or omitted to be taken by it under the provisions
of this Agreement in good faith reliance upon such certificate;

 

(c)                                  the Rights Agent may engage and consult
with counsel of its selection and the written advice of such counsel or any
opinion of counsel shall be full and complete authorization and protection, and
shall be held harmless by Parent Holdco in respect of any action taken, suffered
or omitted by it hereunder in good faith and in reliance thereon;

 

9

--------------------------------------------------------------------------------


 

(d)                                 the permissive rights of the Rights Agent to
do things enumerated in this Agreement shall not be construed as a duty;

 

(e)                                  the Rights Agent shall not be required to
give any note or surety in respect of the execution of such powers;

 

(f)                                   the Rights Agent shall not be liable for
or by reason of, and shall be held harmless by Parent Holdco with respect to any
of the statements of fact or recitals contained in this Agreement or be required
to verify the same, but all such statements and recitals are and shall be deemed
to have been made by Parent Holdco only;

 

(g)                                  the Rights Agent shall have no liability
and shall be held harmless by Parent Holdco in respect of the validity of this
Agreement or the execution and delivery hereof (except the due execution and
delivery hereof by the Rights Agent and the enforceability of this Agreement
against the Rights Agent assuming the due execution and delivery hereof by
Parent Holdco), nor shall it be responsible for any breach by Parent Holdco of
any covenant or condition contained in this Agreement;

 

(h)                                 Parent Holdco agrees to indemnify the Rights
Agent for, and hold the Rights Agent harmless against, any loss, liability,
claim, demand, suit or expense arising out of or in connection with the Rights
Agent’s duties under this Agreement, including the reasonable and documented
out-of-pocket costs and expenses of defending the Rights Agent against any
claim, charge, demand, suit or loss incurred without negligence, bad faith or
willful or intentional misconduct;

 

(i)                                     the Rights Agent shall not be liable for
consequential losses or damages under any provision of this Agreement or for any
consequential damages arising out of any act or failure to act hereunder in the
absence of gross negligence, bad faith or willful or intentional misconduct on
its part;

 

(j)                                    Parent Holdco agrees (i) to pay the fees
and expenses of the Rights Agent in connection with this Agreement as agreed
upon in writing by the Rights Agent and Parent Holdco on or prior to the date
hereof, and (ii) to reimburse the Rights Agent for all Taxes other than
withholding Taxes owed by Holders and governmental charges, reasonable
out-of-pocket expenses and other charges of any kind and nature incurred by the
Rights Agent in the execution of this Agreement (other than Taxes imposed on or
measured by the Rights Agent’s net income and franchise or similar Taxes imposed
on it (in lieu of net income Taxes)).  The Rights Agent shall also be entitled
to reimbursement from Parent Holdco for all reasonable and documented
out-of-pocket expenses paid or incurred by it in connection with the
administration by the Rights Agent of its duties hereunder; and

 

(k)                                 No provision of this Agreement shall require
the Rights Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of its rights if there shall be reasonable

 

10

--------------------------------------------------------------------------------


 

grounds for believing that repayment of such funds or adequate indemnification
against such risk or liability is not reasonably assured to it.

 

3.3                               Resignation and Removal; Appointment of
Successor.

 

(a)                                 The Rights Agent may resign at any time by
giving written notice thereof to Parent Holdco specifying a date when such
resignation shall take effect, which notice shall be sent at least thirty (30)
days prior to the date so specified, but in no event shall such resignation
become effective until a successor Rights Agent has been appointed.  Parent
Holdco has the right to remove the Rights Agent at any time by a Board
Resolution specifying a date when such removal shall take effect, but no such
removal shall become effective until a successor Rights Agent has been
appointed.  Notice of such removal shall be given by Parent Holdco to the Rights
Agent, which notice shall be sent at least thirty (30) days prior to the date so
specified.

 

(b)                                 If the Rights Agent provides notice of its
intent to resign, is removed or becomes incapable of acting, Parent Holdco, by a
Board Resolution, shall, as soon as is reasonably possible, appoint a qualified
successor Rights Agent who shall be a stock transfer agent of national
reputation or the corporate trust department of a commercial bank.  The
successor Rights Agent so appointed shall, forthwith upon its acceptance of such
appointment in accordance with Section 3.4, become the successor Rights Agent.

 

(c)                                  Parent Holdco shall give notice of each
resignation and each removal of a Rights Agent and each appointment of a
successor Rights Agent by mailing written notice of such event by first-class
mail to the Holders as their names and addresses appear in the CVR Register. 
Each notice shall include the name and address of the successor Rights Agent. 
If Parent Holdco fails to send such notice within ten (10) Business Days after
acceptance of appointment by a successor Rights Agent, the successor Rights
Agent shall cause the notice to be mailed at the expense of Parent Holdco.

 

(d)                                 The Rights Agent will cooperate with Parent
Holdco and any successor Rights Agent in connection with the transition of the
duties and responsibilities of the Rights Agent to the successor Rights Agent,
including transferring the CVR Register to the successor Rights Agent.

 

3.4                               Acceptance of Appointment by Successor.  Every
successor Rights Agent appointed hereunder shall execute, acknowledge and
deliver to Parent Holdco and to the retiring Rights Agent an instrument
accepting such appointment and a counterpart of this Agreement, and thereupon
such successor Rights Agent, without any further act, deed or conveyance, shall
become vested with all the rights, powers, trusts and duties of the retiring
Rights Agent.  On request of Parent Holdco or the successor Rights Agent, the
retiring Rights Agent shall execute and deliver an instrument transferring to
the successor Rights Agent all the rights, powers and trusts of the retiring
Rights Agent.

 

11

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Covenants

 

4.1                               List of Holders.  Parent Holdco shall furnish
or cause to be furnished to the Rights Agent, promptly after the Effective Time
and in no event later than ten (10) Business Days following the Effective Time,
in such form as Parent Holdco receives from the Company’s transfer agent (or
other agent performing similar services for the Company), the names and
addresses of the Holders and, with respect to RSU Holders and Option Holders, in
such form as set forth in the Equity Awards Schedule.

 

4.2                               Payment of Milestone Payment.  Parent Holdco
will duly deposit or cause to be deposited with the Rights Agent, on or prior to
the Milestone Payment Date, the Milestone Payment to be made to the Holders in
accordance with the terms of this Agreement.  Such amounts shall be considered
paid on the Milestone Payment Date if on such date the Rights Agent has received
in accordance with this Agreement money sufficient to pay all such amounts then
due.

 

4.3                               Assignment Transactions.

 

(a)                                 Parent Holdco shall not, and shall cause its
Affiliates, including the Surviving Corporation, not to, consummate any
Assignment Transaction in which material commercialization rights to the Product
in the U.S. or the obligations set forth in Section 4.4 of this Agreement are
transferred other than to an Affiliate, unless (i) the acquiring Person (each
such Person, an “Acquiror”) is either (x) one of the top thirty (30)
pharmaceutical companies, as determined based on worldwide annual revenue, or
(y) a pharmaceutical or biotechnology company with a regulatory and scientific
infrastructure comparable to that used by Parent Holdco to pursue the Milestone
for the Product at such time and (ii) Parent Holdco has delivered to the Rights
Agent an Officer’s Certificate and Opinion of Counsel stating that such
condition precedent has been complied with.  In the event of the consummation of
an Assignment Transaction permitted by this Section 4.3(a) in which the Assignee
assumes all of Parent Holdco’s obligations hereunder, Parent Holdco may elect to
be released from any and all obligations hereunder only if the Acquiror in
connection with such an Assignment Transaction expressly assumes, by an
assumption agreement, executed and delivered to the Rights Agent, in form
attached as Annex A, the due and punctual payment of any Aggregate Milestone
Payment and the performance or observance of every covenant of this Agreement
not yet performed or observed on the part of Parent Holdco to be performed or
observed.

 

(b)                                 Notwithstanding Section 4.3(a), Parent
Holdco may, in its sole discretion and without the consent of any other party,
consummate any Change in Control.

 

4.4                               Diligent Efforts.  During the Milestone
Period, Parent Holdco (and its successors and assigns) shall, and shall cause
its (and their) Subsidiaries to, use

 

12

--------------------------------------------------------------------------------


 

Diligent Efforts to achieve the Milestone prior to the end of the Milestone
Period and as promptly as practicable following the Effective Time.

 

ARTICLE V

 

Amendments

 

5.1                               Amendments without Consent of Holders.

 

(a)                                 Without the consent of any Holders or the
Rights Agent, Parent Holdco, when authorized by a Board Resolution, at any time
and from time to time, may enter into one or more amendments hereto, for any of
the following purposes:

 

(i)                                     to evidence the succession of another
Person as a successor Rights Agent and the assumption by any such successor of
the covenants and obligations of the Rights Agent herein;

 

(ii)                                  to add to the covenants of Parent Holdco
such further covenants, restrictions, conditions or provisions as Parent Holdco
shall consider to be for the protection of the Holders, provided that, in each
case, such provisions do not adversely affect the interests of the Holders;

 

(iii)                               to cure any ambiguity, to correct or
supplement any provision herein that may be defective or inconsistent with any
other provision herein, or to make any other provisions with respect to matters
or questions arising under this Agreement, provided that, in each case, such
provisions do not materially adversely affect the interests of the Holders;

 

(iv)                              as may be necessary or appropriate to ensure
that the CVRs are not subject to registration under the Securities Act, the
Exchange Act or any applicable state securities or “blue sky” laws, provided
that, such amendments do not adversely affect the interests of the Holders;

 

(v)                                 to reduce the number of CVRs, in the event
any Holder agrees to renounce such Holder’s rights under this Agreement in
accordance with Section 6.11;

 

(vi)                              subject to Section 4.3, to evidence the
succession of another Person to Parent Holdco and the assumption by any such
successor of the covenants of Parent Holdco contained herein;

 

(vii)                           to evidence the assignment of this Agreement by
Parent Holdco as provided in Section 4.3; or

 

(viii)                        any other amendment to this Agreement that would
provide any additional rights or benefits to the Holders or that does not
adversely affect the legal rights under this Agreement of any such Holder.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Promptly after the execution by Parent
Holdco and the Rights Agent of any amendment pursuant to the provisions of this
Section 5.1, Parent Holdco shall mail (or cause the Rights Agent to mail) a
notice thereof by first class mail to the Holders at their addresses as they
appear on the CVR Register, setting forth such amendment.

 

5.2                               Amendments with Consent of Holders.

 

(a)                                 Subject to Section 5.1 (which amendments
pursuant to Section 5.1 may be made without the consent of the Holders or the
Rights Agent), with the prior consent of Majority Holders, whether evidenced in
writing or taken at a meeting of the Holders, Parent Holdco, when authorized by
a Board Resolution, and the Rights Agent may enter into one or more amendments
hereto for the purpose of adding, eliminating or changing any provisions of this
Agreement, even if such addition, elimination or change is materially adverse to
the interest of the Holders.

 

(b)                                 Promptly after the execution by Parent
Holdco and the Rights Agent of any amendment pursuant to the provisions of this
Section 5.2, Parent Holdco shall mail (or cause the Rights Agent to mail) a
notice thereof by first class mail to the Holders at their addresses as they
appear on the CVR Register, setting forth such amendment.

 

5.3                               Execution of Amendments.  In executing any
amendment permitted by this Article V, the Rights Agent shall be entitled to
receive, and shall be fully protected in relying upon, an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by this
Agreement.  The Rights Agent may, but is not obligated to, enter into any such
amendment that affects the Rights Agent’s own rights, privileges, covenants or
duties under this Agreement or otherwise.

 

5.4                               Effect of Amendments.  Upon the execution of
any amendment under this Article V, this Agreement shall be modified in
accordance therewith, such amendment shall form a part of this Agreement for all
purposes and every Holder shall be bound thereby.

 

ARTICLE VI

 

Miscellaneous and General

 

6.1                               Termination.  This Agreement will be
terminated and of no force or effect, the parties will have no liability
hereunder (other than with respect to monies due and owing by Parent Holdco to
the Rights Agent) and no payments will be required to be made, upon the earlier
to occur of (a) the payment by the Rights Agent to each Holder of the Milestone
Payment required to be paid under the terms of this Agreement in accordance with
Section 2.4(a), and (b) the expiration of the Milestone Period.  For the
avoidance of doubt, the termination of this Agreement will not affect or limit
the right to receive the Milestone Payments under Section 2.4 to the extent
earned prior to termination of this Agreement and the provisions applicable
thereto will survive the expiration or termination of this Agreement.

 

14

--------------------------------------------------------------------------------


 

6.2                               Notices to the Rights Agent and Parent
Holdco.  All notices, requests, instructions, demands, waivers and other
communications or documents required or permitted to be given under this
Agreement by either party to the other shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, by
facsimile, electronic mail or overnight courier to such party, in the case of
mail, facsimile or overnight courier, with a copy sent via electronic mail, at
the following addresses:

 

If to Parent Holdco:

 

Shire plc

5 Riverwalk, Citywest Business Campus

Dublin

Ireland

Attention:  Michael Garry

Fax: +353 (0) 1 429 7701

 

With a copy to:

 

Shire

300 Shire Way

Lexington, MA 02421

Attention:  Bill Mordan, General Counsel

Fax:  (617) 613-4004

 

If to Rights Agent:

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, New York 11219

Attention:  Corporate Trust Department
Phone:  [·]
Fax:  [·]
Email:  [·]

 

With a copy to:

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, New York 11219
Attention:  Legal Department
Phone:  [·]
Fax:  [·]
Email:  [·]

 

15

--------------------------------------------------------------------------------


 

or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above.  All such notices, requests,
instructions, demands, waivers and other communications or documents give as
provided above shall be deemed given to the receiving party upon actual receipt,
if delivered personally; three (3) Business Days after deposit in the mail, if
sent by registered or certified mail; upon confirmation of successful
transmission, if sent by facsimile or email (provided that if given by facsimile
or email, such notice, request, instruction or other document shall be followed
up within one (1) Business Day by dispatch pursuant to one of the other methods
described herein); or on the next Business Day after deposit with an overnight
courier, if sent by an overnight courier.

 

6.3                               Notice to Holders.  Where this Agreement
provides for notice to Holders, such notice shall be sufficiently given (unless
otherwise herein expressly provided) if in writing and mailed, first-class
postage prepaid, to each Holder affected by such event, at the Holder’s address
as it appears in the CVR Register, not later than the latest date, and not
earlier than the earliest date, if any, prescribed for the giving of such
notice.  In any case where notice to Holders is given by mail, neither the
failure to mail such notice, nor any defect in any notice so mailed, to any
particular Holder shall affect the sufficiency of such notice with respect to
other Holders.

 

6.4                               Counterparts.  This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of Parent Holdco and the Rights Agent on behalf of the Holders
and delivered to each other, it being understood that Parent Holdco and the
Rights Agent need not sign the same counterpart.

 

6.5                               Governing Law; Jurisdiction; WAIVER OF JURY
TRIAL.

 

(a)                                 THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN
AND IN ALL RESPECTS SHALL BE INTERPRETED IN ACCORDANCE WITH, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF THE LAW OF ANY OTHER STATE OR WOULD DIRECT A MATTER TO ANOTHER
JURISDICTION.  Each of the Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive personal jurisdiction of
the Court of Chancery of the State of Delaware, or, if (and only if) such court
finds it lacks subject matter jurisdiction, the Superior Court of the State of
Delaware (Complex Commercial Division) or, if subject matter jurisdiction over
the matter that is the subject of the action or proceeding is vested exclusively
in the federal courts of the United States of America, the federal court of the
United States of America located in the County of New Castle, Delaware, and any
appellate court from any thereof, solely in respect of the interpretation and
enforcement of the provisions of (and any claim or cause of action arising under
or relating to) this Agreement and of the documents referred to in this
Agreement, and in respect of the transactions contemplated hereby, and each of
the

 

16

--------------------------------------------------------------------------------


 

Parties hereby irrevocably and unconditionally (i) agrees not to commence any
such action or proceeding except in the Court of Chancery of the State of
Delaware, or, if (and only if) such court finds it lacks subject matter
jurisdiction, the Superior Court of the State of Delaware (Complex Commercial
Division) or, if subject matter jurisdiction over the matter that is the subject
of the action or proceeding is vested exclusively in the federal courts of the
United States of America, the federal court of the United States of America
located in the County of New Castle, Delaware, as applicable, and any appellate
court from any thereof, (ii) agrees that any claim in respect of any such action
or proceeding may be heard and determined in the Court of Chancery of the State
of Delaware, or, if (and only if) such court finds it lacks subject matter
jurisdiction, the Superior Court of the State of Delaware (Complex Commercial
Division) or, if subject matter jurisdiction over the matter that is the subject
of the action or proceeding is vested exclusively in the federal courts of the
United States of America, the federal court of the United States of America
located in the County of New Castle, Delaware, as applicable, and any appellate
court from any thereof, (iii) waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the
jurisdiction or laying of venue of any such action or proceeding in such courts
and (iv) waives, to the fullest extent permitted by Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in such
courts.  Each of the Parties agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law.  Each Party
irrevocably consents to and grants any such court jurisdiction over the person
of such parties and, to the extent permitted by Law, over the subject matter of
such dispute and consents to service of process inside or outside the
territorial jurisdiction of the courts referred to in this Section 6.5(a) in the
manner provided for notices in Section 6.2.  Nothing in this Agreement will
affect the right of any Party to serve process in any other manner permitted by
Law.

 

(b)                                 EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR
THE MERGER AND OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS,
(B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) EACH PARTY MAKES SUCH WAIVERS VOLUNTARILY, AND (D) EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT

 

17

--------------------------------------------------------------------------------


 

BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.5(b).

 

6.6                               Other Remedies.  Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy.

 

6.7                               Entire Agreement.  This Agreement and the
documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein, constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.

 

6.8                               Third-Party Beneficiaries; Action by Acting
Holders.  Parent Holdco and the Rights Agent hereby agree that the respective
covenants and agreements set forth herein are intended to be for the benefit of,
and shall be enforceable by, the Acting Holders, who are intended third-party
beneficiaries hereof.  Parent Holdco and the Rights Agent further agree that
this Agreement and their respective covenants and agreements set forth herein
are solely for the benefit of Parent Holdco, the Rights Agent, the Holders and
their permitted successors and assigns hereunder in accordance with and subject
to the terms of this Agreement, and nothing in this Agreement, express or
implied, will confer upon any Person other than Parent Holdco, the Rights Agent,
the Holders and their permitted successors and assigns hereunder any benefit or
any legal or equitable right, remedy or claim hereunder.  Except for the right
of the Rights Agent set forth herein, the Acting Holders will have the sole
right, on behalf of all Holders, by virtue of or under any provision of this
Agreement, to institute any action or proceeding at law or in equity or in
bankruptcy or otherwise upon or under or with respect to this Agreement, and no
individual Holder or other group of Holders will be entitled to exercise such
rights. The parties hereto hereby agree that irreparable damage may occur in the
event that any provision of this Agreement were not performed in accordance with
its specific terms or were otherwise breached, and that money damages or other
legal remedies may not be an adequate remedy for any such damages.  Accordingly,
the parties hereto acknowledge and hereby agree that in the event of any breach
or threatened breach by Parent Holdco or Assignee (as such term is defined
below), on the one hand, or the Rights Agent or the Acting Holders, on the other
hand, of any of their respective covenants or obligations set forth in this
Agreement, Parent Holdco or Assignee, on the one hand, and the Rights Agent or
the Acting Holders, on the other hand, shall be entitled to seek an injunction
or injunctions to prevent or restrain breaches or threatened breaches of this
Agreement, by the other(s) (as applicable), and to seek specific enforcement of
the terms and provisions of this Agreement.

 

6.9                               Severability.  The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.  If any provision of this

 

18

--------------------------------------------------------------------------------


 

Agreement, or the application of such provision to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application of
such provision, in any other jurisdiction.

 

6.10                        Assignment.  This Agreement shall not be assignable
provided, however, that (a) Parent Holdco may assign this agreement to a Person
(each such Person, an “Assignee”) (i) which is a direct or indirect wholly-owned
subsidiaries of Parent Holdco, provided that Parent Holdco remains jointly and
severally liable, (ii) with the prior consent of the Acting Holders, whether
evidenced in writing or taken at a meeting of the Holders, or (iii) in
connection with a transaction involving an Assignment Transaction conducted in
compliance with Section 4.3 and (b) the Rights Agent may assign this Agreement
to a successor Rights Agent appointed in accordance with Section 3.3.

 

6.11                        Benefits of Agreement.  Notwithstanding anything to
the contrary contained herein, any Holder may at any time agree to renounce, in
whole or in part, whether or not for consideration, such Holder’s rights under
this Agreement by written notice to the Rights Agent and Parent Holdco, which
notice, if given, shall be irrevocable.  Parent Holdco may, in its sole
discretion, at any time, offer consideration to Holders in exchange for their
agreement to irrevocably renounce their rights hereunder.

 

6.12                        Legal Holidays.  In the event that any Milestone
Payment Date shall not be a Business Day, then (notwithstanding any provision of
this Agreement to the contrary) payment need not be made on such date, but may
be made, without the accrual of any additional interest thereon on account of
such Milestone Payment Date not being a Business Day, on the next succeeding
Business Day with the same force and effect as if made on such Milestone Payment
Date.

 

6.13                        Interpretation; Construction.

 

(a)                                 The table of contents and headings herein
are for convenience of reference only, do not constitute part of this Agreement
and shall not be deemed to limit or otherwise affect any of the provisions
hereof.

 

(b)                                 The parties have participated jointly in
negotiating and drafting this Agreement.  In the event that an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first written
above.

 

 

SHIRE PLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

AMERICAN STOCK TRANSFER & TRUST COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Contingent Value Rights Agreement]

 

--------------------------------------------------------------------------------


 

Annex A

 

Form of Assignment and Assumption Agreement

 

ASSIGNMENT AND ASSUMPTION AGREEMENT, made as of [ ] (this “Agreement”), between
Shire plc, a company incorporated in Jersey(“Assignor”) and [•], a [ ]
(“Assignee”).  Unless otherwise defined herein, capitalized terms used in this
Agreement shall have the meanings given to them in the CVR Agreement referred to
below.

 

W I T N E S S E T H:

 

WHEREAS, Assignor and American Stock Transfer & Trust Company, LLC as rights
agent (the “Rights Agent”) are parties to a Contingent Value Rights Agreement
dated as of [•] (the “CVR Agreement”); and

 

WHEREAS, Assignor and Assignee desire to execute and deliver this Agreement
evidencing the transfer to Assignee the due and punctual payment of any
Aggregate Milestone Payment and the performance or observance of every covenant
of the CVR Agreement not yet performed or observed on the part of Assignor to be
performed and observed and the assumption thereof of Assignee;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Assignor and Assignee hereby agree as follows:

 

1.              Assignment.  Effective as of [•] (the “Assignment Date”),
Assignor hereby assigns to Assignee, and Assignee hereby accepts the assignment
of, the due and punctual payment of any Aggregate Milestone Payment and the
performance or observance of every covenant of the CVR Agreement not yet
performed or observed on the part of Assignor to be performed and observed.

 

2.              Assumption.  Effective as of the Assignment Date, Assignee
hereby assumes the due and punctual payment of any Aggregate Milestone Payment
and the performance or observance of every covenant of the CVR Agreement not yet
performed or observed on the part of Assignor to be performed and observed.

 

3.              Successors and Assigns.  This Agreement shall be binding upon
and shall inure to the benefit of the respective parties hereto and their
respective successors and assigns.

 

4.              Governing Law.  This Agreement shall be governed by, construed
and enforced in accordance with the laws of Delaware, without giving effect to
the principles of conflicts of laws thereof.

 

--------------------------------------------------------------------------------


 

5.              Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first written
above.

 

 

[ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------